SEABURY, J.
Plaintiff sues to recover damages for the alleged breach of a contract of employment. An examination of the record establishes that the plaintiff failed to prove that a contract for any particular period of time existed between the plaintiff arid defendant. That such a contract was in contemplation is evident, as is also the fact that the parties did not come to any agreement. While this was the situation, the plaintiff did work for the defendant, as he had done for several years prior to that time.
While this work was done in the expectation that a contract would be entered into, the fact remains that there was a dispute between the parties as to what the terms of the contract should be. Under these circumstances, the notification of the plaintiff by the defendant that it would not require his services after a specified date cannot be construed into a breach of contract.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.